                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR295
                      Plaintiff,
                                                                         ORDER
       vs.

SETH PERINA

                      Defendant.



         This matter is before the court on the defendant’s unopposed Motion to Continue Trial
[19] and Amended Motion to Continue Trial [20]. Counsel is seeking additional time to
facilitate plea negotiations. For good cause shown,

       IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [19] is
denied as moot, and the Amended Motion to Continue Trial [20] is granted as follows:

       1. The jury trial, now set for February 12, 2019, is continued to April 23, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and April 23, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 8th day of February 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
